Citation Nr: 1601315	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  08-09 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to May 24, 2010; a rating in excess of 10 percent prior to January 10, 2011; and a rating in excess of 50 percent prior to November 1, 2014 for service-connected depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for a left ankle disability.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to January 2001.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from April 2007 and October 2007 rating decisions, and an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increased rating for a left ankle disability, and established service connection for depression, respectively.  In February 2012, a claim for service connection for PTSD was granted, and then combined with the already service-connected depression.  

Over the course of the appeal, the RO increased the Veteran's disability rating for her depression and PTSD in July 2015, to include the grant of a 100 percent rating from November 1, 2014.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available prior to November 1, 2014.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In light of the Court's holding in Rice, even though the RO issued a separate rating decision during the course of the appeal denying TDIU, the Veteran has stated many times that she cannot work due to her service-connected disabilities, and the Board has thus considered a TDIU claim as part of the Veteran's pending increased ratings claim and has accordingly listed the raised TDIU claim as an issue above.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge.  In her hearing she discussed her increased rating claim for depression and PTSD, including how her symptoms impacted her ability to maintain employment.  A transcript of the hearing has been associated with the claims file.  Although previously, in April 2015, the Veteran submitted a statement that she did not want to proceed with her increased rating claim for her psychiatric disability, given the Veteran discussed her increased rating claim in her hearing and indicated that she still believed it be on appeal, and given that the Veteran also has a pending claim for TDIU, the Board finds it necessary to adjudicate her increased rating claim for depression and PTSD, so that the current severity of her disabilities are most accurately reflected when adjudicating her TDIU claim.  

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of an increased ankle rating and TDIU addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 5, 2009, the Veteran's depression and PTSD have been manifested by symptoms such as becoming "very stressed" and not feeling like doing anything, which required medication, but no other symptoms, leading to occupational and social impairment due to mild or transient symptoms.  

2.  From November 5, 2009 to December 17, 2013, the Veteran's depression and PTSD have been manifested by symptoms such as depressed mood; anxiety; flashbacks; nightmares; hypervigilance; panic attacks weekly; short term memory problems; and intermittent, passive suicidal thoughts; leading to occupational and social impairment with reduced reliability and productivity.  While the Veteran had intermittent, passive suicidal thoughts, she did not have deficiencies in judgement or thinking characteristic of occupation and social impairment with deficiencies in most areas.  

3.  From December 18, 2013, the Veteran's depression and PTSD have been manifested by symptoms such as suicidal ideation and multiple suicide attempts; an inability to maintain her job after suffering a panic attack at work; impaired judgment; impaired abstract thinking; disturbances in motivation and mood; difficulty in adapting to stressful circumstances; neglect of personal hygiene; and disorientation to time or place, leading to total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to November 5, 2009, the criteria for a 10 percent evaluation, but no higher, for depression and PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2015).

2.  From November 5, 2009 to December 17, 2013, the criteria for a 50 percent evaluation, but no higher, for depression and PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2015).

3.  From December 18, 2013, the criteria for a 100 percent evaluation for depression and PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In September 2006, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for depression.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  The Veteran does not allege such prejudice in this case.  Therefore, no further notice is needed.  

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  Post-service VA treatment records have been secured.  

The Veteran has been medically evaluated multiple times in conjunction with her claim for an increased rating.  The VA examination reports from January 2011, September 2011, February 2015, and May 2015 reflect that the examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disabilities under the applicable rating criteria.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran testified before the undersigned Veterans Law Judge in August 2015.  With respect to the aforementioned hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.

Analysis - Increased Rating for Depression and PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Therefore, the Board will determine whether further staged evaluations are warranted. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126 (2015).  

The Veteran's depression and PTSD are currently rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.  Under that code, a noncompensable disability rating is in order when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.   38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

A 10 percent disability rating is in order when there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms that are controlled by continuous medication.  Id.  

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

The Federal Circuit has indicated that when addressing the issue of a veteran's entitlement to a disability rating under 38 C.F.R. § 4.130, an explicit finding as to how most of the enumerated areas are affected may be important, if not absolutely required.  See Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).  

In this case, the Veteran essentially contends that her depression and PTSD are more disabling than contemplated by the current disability evaluation.

December 2006 VA medical center (VAMC) treatment records note that the Veteran "sometimes gets very stressed out and does not feel like doing anything."  She did not have any suicidal thoughts.

In November 2009, the Veteran called the VA to notify them that she had just been through the shootings at Fort Hood (November 5, 2009), where she worked, and was traumatized.

A November 2009 post-shooting screening at Fort Hood shows that the Veteran reported that she almost always found her work satisfying, enjoyed her spare time; and was satisfied with her life and her relationships with others.  She reported frequently getting along with others and being a happy person.  She sometimes tired quickly; had no interest in things; felt stressed or worried; felt lonely, weak and fearful; had difficulty concentrating; and had trouble falling asleep.  She reported rarely feeling stressed about her marriage or significant relationship; feeling worthless, or having disturbing thoughts; feeling nervous; or having disagreements at work.  She reported never contemplated ending her life or having disagreements with close friends; or having thoughts of doing something she might regret.  Regarding the Fort Hood shooting, the Veteran reported that since the shooting she had felt down, depressed hopeless, or tired; felt bad about herself; or that she was moving or speaking slowly for several days.  She reported that more than half of the days since the shooting that she was nervous, anxious, or helpless; that she worried too much; and that she was restless.  She felt moderately bothered by repeated thoughts of the incident; moderately avoided thinking about the incident; and felt moderately distant, irritable, and super-alert.  

In December 2009, the Veteran submitted a lay statement that she had been on anti-depressants since she served in Korea, and that she currently had sleepless nights, periods of unemployment, and flashbacks.  

In February 2010, the Veteran was seen at Fort Hood for treatment.  She had no suicidal or homicidal ideation.  She reported poor sleep, irritability, loss of enthusiasm/energy, hypervigilance, and social withdrawal.

In April 2010, the Veteran stated in treatment at Fort Hood that she had been suicidal and that she had witnessed dead bodies at the Fort Hood shooting.  She stated she would jump at noise and could not sleep at night.  She also said she had trouble with concentrating and stress management. 

On May 24, 2010, the Veteran was treated at Fort Hood.  She stated she had trouble sleeping, but did not want to hurt herself.  She reported emotional numbing, insomnia, increased hypervigilance, and decreased concentration.  She denied suicidal or homicidal ideation.  She appeared well groomed and was alert to time, place and person.  Her memory and judgment did not appear impaired and she suffered no hallucinations or delusions.  Her speech was normal.  She was depressed and anxious with a sad and tearful affect.  Insight was intact.  She demonstrated psychomotor restlessness.  

In July 2010, the Veteran reported at Fort Hood that she felt fatigue, decreased concentration, acute anxiety, and depression with feelings of hopelessness.  She was not suicidal or homicidal.  The clinician noted that she was oriented to time, place, and person and no decrease in concentration was observed.  Cognitive functioning was normal.  The Veteran had no hallucinations, and recent memory was not impaired.  Judgment was not impaired and speech was normal.  Insight was intact.  The Veteran displayed psychomotor restlessness.  

In August 2010, the Veteran reported at Fort Hood that she did not want to do anything and would stay to herself.  She reported falling asleep, but then waking up and feeling anxious all the time.  She reported anxiety, shortness of breath, palpitations, constant worry, hyper-alertness and hyper-startle, depression, anhedonia, hopelessness, tearfulness, social isolation, decreased concentration, sleep disturbances, nightmares, and loss of interest in activities.  The clinician reported that the Veteran had decreased concentrating ability, anhedonia, and social withdrawal.  The Veteran was not wishing to be dead or thinking about suicide, and had no violent behavior.  The Veteran suffered low self-esteem and felt guilty.  She was upset by problems at work and home and was looking for a permanent job.  She had no disturbing or unusual thoughts, no delusions, and no hallucinations.  She had no interpersonal relationship problems.

In September 2010, the Veteran reported in counseling at Fort Hood that she felt less emotional, but still worried, and like her anxiety had decreased.  She reported trouble going to sleep and that she would wake up every morning at 2AM, but had no nightmares.  The Veteran was orientated to time, place, and person.  Her grooming was normal.  Her memory and judgment were unimpaired.  She demonstrated mild psychomotor retardation.  She did not demonstratae impulsivity or violent behavior.  Her mood was anxious and affect showed worry.  Her thought process was not impaired and she had no paranoia or delusions.  She had no suicidal or homicidal ideation.  

In April 2011, the Veteran was afforded a VA psychology examination.  She reported Zoloft took away some of her anxiety; however it also made it difficult for her to concentrate.  The Veteran reported being excited about a new job, but also felt numbness and social disconnection.  She reported tearfulness, low motivation, and that it was hard to get out of bed; as well as having restricted emotions.  Her appearance was clean and psychomotor activity unremarkable.  Her speech was unremarkable and attitude cooperative.  Her affect was blunt and her mood hopeless.  The Veteran reported being easily distracted.  She was orientated to time and place.  She suffered no delusions and displayed judgment and insight.  The examiner noted the Veteran had suicidal thoughts, but had good impulse control.  The Veteran reported not showering for days and wearing the same clothes to work.  Recent and remote memory were mildly impaired.   Overall, the examiner noted deficiencies in thinking, family, relations, work, and mood, but not judgment.  

In September 2011, the Veteran submitted a lay statement that she continued to experience sleep problems, nightmares, panic attacks, and irritability.  She stated she would lash out at her family to the point where she was worried she would become violent.  She also stated she had problems with paranoid delusions and an inability to maintain effective relationships, as well as problems with hygiene.  She later submitted another statement that she had memory loss as well as problems with personal hygiene.  She reported mood swings, nightmares, and outbursts, and that she could not keep up family relations. 

In September 2011, the Veteran was seen for a VA psychological examination for PTSD.  The examiner noted depressive symptoms including depressed mood, reduced energy, feelings of hopelessness, loss of appetite, and anhedonia associated with depression.  PTSD symptoms included nightmares, hypervigilance, and irritability.  The examiner noted the Veteran lacked social support in part because of difficulties scheduling social events while a single parent of two kids; however, she stated that she wished she had friends, and had not developed detachment or indifference toward others.  Overall, the examiner noted symptoms of suicidal ideation, anxiety, panic attacks weekly, chronic sleep impairment, and mild memory loss. 

In May 2012 at the VAMC, the Veteran stated that she has always felt depressed and never normal, and that sometimes her feelings would be worse when she did not want to get up from bed or brush her teeth or eat anything.  

In July 2012, the Veteran reported at the VAMC that she had constant feelings of depression and hopelessness.  She reported confused, chaotic thinking, walking around not feeling like herself.  She denied having any plans for self-harm but passively thought of dying on a daily basis.  She reported staying grounded and not moving forward with those thoughts as she has a responsibility to her children as a single mom. 

In August 2012, the Veteran reported at the VAMC that she "does not want to be here," but denied any suicidal thoughts as well as any plan or intent to hurt herself.  She was sleeping two to six hours per night with difficulty falling asleep as well, with nightmares once per week.  Her energy and concentration were chronically poor.  The Veteran denied symptoms of psychosis including delusions, auditory/visual/tactile/olfactory hallucinations, ideas or reference, or paranoia.  She stated that anger was usually a trigger for panic attacks and that she had flashbacks to the Fort Hood shooting at least once per month.  The examiner noted that the Veteran was dressed appropriately and demonstrated good eye contact.  There was no psychomotor agitation or retardation evident.  Speech was spontaneous and normal in volume and rate.  Her mood was described as "bad."  Affect was irritable.  Thought process was logical, linear and goal directed.  Thought content was negative for suicidal/homicidal ideation, hallucinations or delusions.  Cognition was intact.  Insight and judgment were fair.

At an October 2012 VAMC session, the Veteran reported difficulty getting up and going to work and performing her household and parenting responsibilities due to lack of motivation, fatigue, irritability and headaches.  The Veteran stated that she found herself yelling at her two daughters and having little patience.  The Veteran also alluded to conflict with co-workers.  She reported social isolation and not engaging in any social activities outside of her daughter's extracurricular school activities.  The clinician noted that the Veteran was motivated for treatment, employed, had good verbal skills, and an adequate environment.  Barriers to treatment were her limited coping skills.  The clinician noted that the Veteran appeared neat and clean with good eye contact, and was cooperative.  Her speech was spontaneous and at normal volume and mood was depressed.  Her thought form was linear and coherent.  Insight and judgment were fair and cognition intact.  She had a GAF score of 60.  Her thought content displayed no hallucinations, obsessions, or delusion.  

In March 2013, the Veteran reported that her medication was not working; however she was not consistently refilling her prescription.  She reported low energy, depressed mood, and insomnia.  Her cognition was fair and she had no suicidal thoughts.  She did have irritability as well as nightmares and difficulty controlling worries.  The clinician noted that the Veteran was alert and oriented, appropriately dressed and groomed, appeared her stated age, and was pleasant and cooperative with interview.  Speech was spontaneous and fluent.  No psychomotor disturbance was noted, mood was "depressed," and affect was congruent.  Thoughts were logical and coherent.  The Veteran had no suicidal or homicidal ideation or hallucinations.  Attention and concentration were intact.  Memory was intact.  Abstract thinking was good.  Insight and judgment were fair.  The Veteran was considered to be at low risk for physical harm.  Her GAF score was 55.  

In March 2013, the Veteran's representative at that time argued that she was deficient in the ability to obtain and maintain quality interpersonal relationships, based on her judgment, thinking and mood.  The representative also contended that the Veteran possessed periods of ritualistic behavior of "guarding," scanning the environment for potential threats against herself, taking extreme steps to avoid interaction with others, and that these activities minimized and marginalized her ability to be involved with or enjoy any pursuits or activities that involved quality interpersonal or work-related relationships.  The representative also contended that the Veteran exhibited start response, and outbursts of anger, as well as chronic sleep impairment, exacerbated by nightmares, which occurred every other night.  The representative also argued that the Veteran was detached and estranged from others and that her daily personal life was severely affected by her mood and motivation.  Finally, the representative noted the Veteran suffered with suicidal thoughts daily and that she would "rather not be here, than to fight the VA." 

In September 2013, the Veteran complained of panic attacks daily and no relationships, as well as anger problems including door slamming.  In her VA 9 Substantive Appeal, the Veteran wrote that she missed work the past year due to her depression and PTSD and that she did not brush her hair or teeth, and had impaired judgment and abstract thinking, and that her mother had to live with her to help her function.  

On December 18, 2013, Metroplex Hospital records noted that the Veteran was seen for a panic attack.  A doctor's note the next day confirmed that the Veteran would need to be out of work to receive treatment at least until January 2, 2014.  Medical notes from a Dr. Z. note that the Veteran had a panic attack at work after being verbally corrected by a superior and that her pre-existing depression and PTSD had been aggravated by the Fort Hood shooting, leading to severe depression, with self-destructive thoughts that the Veteran attempted to control, severe anxiety, and panic attacks.  The clinician believed that the Veteran working at Fort Hood where the trauma occurred was aggravating the condition.  The clinician recommended that the Veteran be transferred from the site to another work place.  

In a VAMC session in December 2013 the Veteran stated she called a crisis line and stated she "didn't want to be here anymore."  Although she denied plans to kill herself.  She stated she developed chest pain and was taken to the ER and told she had a panic attack.  She was told she could return to work, but had difficulty working in the building.  She reported flashbacks to the shooting and nightmares.  She reported feeling anxious and depressed since that time and trouble concentrating.  The Veteran's appearance was tired, but with good eye contact.  She displayed spontaneous speech and crying.  Her mood was depressed and anxious with increased intensity.  She was alert and oriented.  Her thought process was linear and judgment and insight were fair.  She had no hallucinations.  She was judged to be at moderate risk for self-harm.  Later in December, the Veteran reported depression, irritability, anhedonia, and hopelessness as another session, along with poor energy, poor concentration, and appetite changes.  She was anxious about her ability to obtain a position in a work environment besides Fort Hood and experienced panic symptoms in the environment where the shooting occurred.  The clinician noted she was casually dressed, direct appearing and had good eye contact.  Speech was normal rate and the Veteran denied hallucinations, suicidal ideation, and homicidal ideation.  

In January 2014, the Veteran reported that she had recently felt like committing suicide but did not because of her children.  She was not ready to go back to work because of her anxiety and depression.  The examiner noted that the Veteran was casually dressed and neatly groomed.  Psychomotor activity was within normal limits.  Speech was spontaneous of normal rate and rhythm, prosody and volume.  Mood was euthymic.  Affect was appropriate to thought content and mood, and of full range and intensity.  Insight and Judgment were good.  The Veteran's thought process was coherent, logical and goal directed.  Thought content was negative for auditory or visual hallucinations and negative for suicidal or homicidal ideation.

In April 2014, the Veteran wrote a statement that she had been out of work due to her depression.  She was also afforded a VA examination for mental disorders.  The Veteran reported that she isolated herself from coworkers and did not interact with them at all unlike in prior years; however she was still employed.  The examiner noted occupational and social impairment due to mild or transient symptom; however the examiner noted that VBMS records were "very difficult to review" and that only a few records were provided because of clearance issues.  The examiner noted the Veteran had depressed mood; anxiety; panic attacks that occurred weekly; chronic sleep impairment; mild memory loss; difficulty understanding commands; impaired judgment; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work; suicidal ideation; obsessional rituals; impaired impulse control; grossly inappropriate behavior; persistent danger of hurting herself; neglect of personal hygiene; and disorientation to time or place.  

In her August 2015 hearing, the Veteran testified that she was currently on Family Medical Leave Act from her work at Fort Hood since November 1, 2014, and that she had been at Fort Hood at the time of the 2009 shootings, and that she saw blood and bodies, and was under lock down, and then told to run.  She stated that even though she was employed prior to November 1, 2014 that she had missed a lot of work and sometimes would just stay in bed, and that she had tried to commit suicide twice since then.  

When the evidence is taken as a whole, the Board finds that Veteran's disability approximates a 10 percent rating prior to the November 5, 2009 Fort Hood shooting; 50 percent disability rating prior to the Veteran's December 18, 2013 panic attack and hospital visit; and 100 percent thereafter.  

Prior to November 5, 2009, the Veteran had only the December 2006 VA treatment records noting she would sometimes get "very stressed" and did not feel like doing anything.  However, her December 2009 lay statement noted that she had been on medication for her depression since service.  Therefore, affording the benefit of the doubt, and given that the Veteran was afforded no VA examination at during the this period, the Board finds that the Veteran's symptoms prior to November 5, 2009, best reflect a 10 percent disability rating.  There is no indication; however, at that point that the Veteran was suffering any symptoms such as chronic sleep impairment, mild memory loss, suspiciousness, or panic attacks, that would warrant a 30 percent rating or higher based on the one piece of medical evidence.  

Following the Fort Hood shooting on November 5, 2009, where the Veteran was working at the time, and continued to work afterwards, the Veteran displayed feelings of stress, worry and fear, difficulty concentrating, trouble sleeping, anxiety, or helpless.  She displayed depressed mood, anxiety, and irritability.  She often thought of the Fort Hood Shooting, and as a result had flashbacks, nightmares, hypervigilance, and panic attacks weekly.  The Veteran also often related difficulty with short term memory.  She also displayed mild psychomotor restlessness at times, as well as periods where she had trouble, but not an inability to maintain work.  She also had intermittent thoughts of suicide that during this time period that were passive.  These symptoms are hallmarks of a 50 percent rating, and many are specifically listed in the Diagnostic Code as examples, including her difficulty establishing and maintaining effective work and social relationships; disturbances in mood and motivation; and panic attacks more than once a week.  

However, during that time period the Veteran also displayed satisfaction with her life and relationship with others, and an ability to get along with others and did not get into disagreements at work.  It was not until late in 2013 that the Veteran began to have problems with co-workers, including her December 2013 incident.  In fact her records indicated that she wished to have social relationships at that point during the appeal period, and her September 2011 VA examiner noted that she would like to have relationships in her life but found it difficult because of being a single parent.  Although the Veteran claimed she would not shower or brush her teeth, the VA examiners and clinicians would note that the she appeared well groomed.  She was also alert to time, space and person, and her judgement was not impaired.  Her judgment and insight were noted to be intact by every clinician who interviewed her, with the exception of in April 2011.  She displayed no delusions or hallucinations, and no homicidal ideation.  Although in September 2011, the Veteran submitted a lay statement that she would lash out at her family to the point where she was worried she would become violent, and that she had problems with paranoid delusions and an inability to maintain effective relationships, as well as problems with hygiene, this statement used the exact wording from Diagnostic code 9434 and appears to be an attempt to meet examples of code criteria.  Other than this lay statement, the neither the Veteran nor her clinicians mention paranoid delusions in her treatment or examinations.  Similarly, the Veteran's representative mentioned in March 2013 obsessive rituals, but no such rituals were mentioned otherwise by the Veteran or her clinicians in her voluminous treatment records. 

Finally, while the Veteran had intermittent, passive suicidal thoughts, mentioned in about half of her treatment records, she also consistently stated during this part of the appeal period that she would not actually attempt to commit suicide because of her children.  It was not until December 2013 that the Veteran actually began to be judged as at moderate risk for self-harm, and it was not until after November 2014 that the Veteran began her actual suicide attempts.  Therefore, overall while she had deficiencies in mood and work, she did not display impairment when it came to family, judgement,  or thinking and thought process.   

Finally, the Board finds that from December 18, 2013, the Veteran's rating warrants a 100 percent disability due to total social and occupational impairment.  While the rating is currently at 100 percent from the date of the Veteran stated she had stopped working and went on FMLA, the Board finds that Veteran was noted to be at moderate risk of self-harm.  She was not ready after her December 2013 incident to go back to work and continued to stay on FMLA in January 2014, and through April 2014.  The clinician who evaluated her in December 2013 believed that the Veteran working at Fort Hood where she witnessed the shooting was aggravating her condition and the clinician recommended that the Veteran be transferred from the site, demonstrating that the Veteran was unable to keep working at her job, thus effectively showing total occupation impairment despite technically still being employed.  

Her April 2014 VA examination, while noting "mild or transient symptoms" made clear that the examiner had not reviewed most of the VBMS records, which noted her prior medical history.  Furthermore, this specific assessment is incongruent with the examiners notations that the Veteran currently displayed symptoms of depressed mood, anxiety, panic attacks that occurred weekly; chronic sleep impairment; mild memory loss; difficulty understanding commands; impaired judgment; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work; suicidal ideation; obsessional rituals; impaired impulse control; grossly inappropriate behavior; persistent danger of hurting herself; neglect of personal hygiene; and disorientation to time or place.  The aforementioned symptoms are most consistent with total occupational and social impairment.  Therefore, The Board finds that a 100 percent disability rating from December 18, 2013 is warranted.



In reaching these determinations, the Board has considered whether, under Fenderson a higher rating might be warranted for any period of time during the pendency of this appeal.  See Fenderson, supra.  But there is no evidence that the Veteran's depression and PTSD warranted an evaluation in excess of the 10 percent evaluation at any time prior to November 5, 2009, or in excess of 50 percent prior to December 18, 2013, for the above reasons.  The Veteran clearly shows a worsening of symptoms starting in November 5, 2009, the date of the Fort Hood shooting, both by her own lay statements, and the medical evidence of record.  She exhibits another distinct worsening of symptoms from December 18, 2013, when she suffered her panic attack and then was unable to return to work and actually eventually attempted suicide.  Therefore, the staged rating is warranted.

Extraschedular Consideration of Depression and PTSD

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service connected depression with PTSD is contemplated and reasonably described by the rating criteria under Diagnostic Code 9434.  See 38 C.F.R. § 4.130 (2015).  In this regard, the Veteran's physiatric disorder has specifically been manifested by stress and not feeling like doing anything, which required medication prior to November 5, 2009; and depressed mood, anxiety, flashbacks, nightmares, hypervigilance, panic attacks weekly, and short term memory problems prior to December 18, 2013.  As shown above, this type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 9434.  See id.  Accordingly, the Board finds that a comparison of the Veteran's depression with PTSD with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Next, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran has been granted service connection for her ankle in addition to her psychiatric disability.  The medical and treatment records do not reflect that the Veteran's service-connected psychiatric disorder results in further disability when looked at in combination with her service-connected ankle disability.   Therefore, the Board finds that the schedular criteria adequately describe the Veteran's depression and PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9434.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Prior to November 5, 2009, the criteria for a 10 percent evaluation, but no higher, for depression and PTSD are met.  

From November 5, 2009 to December 17, 2013, the criteria for a 50 percent evaluation, but no higher, for depression and PTSD are met.  

From December 18, 2013, the criteria for a 100 percent evaluation for depression and PTSD are met.  


REMAND

The Veteran essentially contends that her ankle condition is more severe than contemplated by her current rating of 20 percent.

The Veteran testified at her August 2015 hearing that her ankle always swells up and she never had an examination where they took x-rays since 2006, and that she was not sure if she had arthritis.  She also testified that she used to be a runner, but that her ankle now gives out a lot and she does not run anymore, and that her ankle overall feels weak.  The Veteran's last VA ankle examination was in September 2011, and although it did confirm a diagnosis of arthritis using imaging, based on the Veteran's testimony the Board finds that a new examination is still warranted, as the Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate examination to determine the current severity of her service-connected left ankle disability.  The claims folder must be made available to the examiner in conjunction with the examination. 

All indicated studies, including X-ray/MRI and range of motion studies in degrees, should be performed.  The examiner should identify all present manifestations of the service-connected disability.  Complete range of motion studies must be provided and the examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.   

The examiner must comment on the impact of the service connected disability on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.). 

2.  Thereafter, readjudicate the Veteran's claims, including her claim for TDIU.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


